Citation Nr: 1341525	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-36 327	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Esq. 


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 50 percent rating for schizophrenia under Diagnostic Code 9205.  See 38 C.F.R. § 4.130 (2013).  He seeks entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).  

The Veteran's most recent VA examination in relation to his service-connected schizophrenia was in January 2007.  This examination was conducted in connection with an earlier October 2006 increased rating claim for the Veteran's service-connected schizophrenia.  In his Form 9 dated August 2010, the Veteran states that his service-connected schizophrenia has "greatly worsened since 1970 and presents a greater degree of impairment than the currently assigned evaluation would indicate".  Also in the Form 9, the Veteran requests a new examination that he contends will "clearly demonstrate the increased severity of my service-connected condition".  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Entitlement to TDIU relies on assessing the severity of the service-connected disabilities.  Therefore, as the Veteran's statements in the August 2010 Form 9 indicate possible increased severity of his service-connected schizophrenia, the Veteran should be afforded a new VA examination to address the current severity of this condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records pertaining to the Veteran's service-connected schizophrenia.  The most recent VA treatment records contained in the claims file are from July 2010.    

2.  After the completion of above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected schizophrenia.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



